Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 1 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 2 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 3 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 4 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 5 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 6 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 7 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 8 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                          Exhibit A-K Page 9 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                         Exhibit A-K Page 10 of 11
Case 16-13900-amc   Doc 52-1 Filed 02/14/20 Entered 02/14/20 07:57:35   Desc
                         Exhibit A-K Page 11 of 11
